Citation Nr: 1640551	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left foot/ankle disorder, claimed as numbness and bone spurs, including as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from February 2003 to May 2004, including a tour in the Southwest Asia Theater of operations during the Persian Gulf War.  He also served in the Army National Guard, with a period of active duty for training (ACDTURA) from February 2001 to July 2001.  The record reflects that he was discharged from the Army National Guard in June 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for numbness and bone spurs of the left foot.  In his September 2008 notice of disagreement (NOD), in response, the Veteran indicated that he was disagreeing with the decision to deny service connection for his left foot/ankle numbness and painful bone spurs.  So his claim has been expanded to include all of his alleged disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The present appeal was previously remanded in April 2014 for another medical opinion.  The Board noted specific evidence that the examiner was to consider and discuss in rendering the nexus opinion.  

In December 2015, a VA physician opined that the Veteran's current foot/ankle disability was less likely than not caused by or related to his period of active service, to include any environmental toxins to which the Veteran may have been exposed.  In so finding, the examiner discussed the record in depth.  The examiner indicated that there were no complaints or manifestations of any left ankle or foot disabilities during the Veteran's ACTDUTRA period from February 6, 2001 to July 13, 2001 or his active duty period from February 7, 2003 to May 25, 2004.  The examiner also noted that there was no medical literature to support a relationship between the Veteran's current ankle/foot disability and either exposure to environmental toxins or any of his service-connected disabilities.  The examiner did opine the following: (1) the Veteran's DISH (diffuse idiopathic skeletal hyperostosis) disease is related to his obesity and type II diabetes mellitus; (2) the Veteran's foot conditions, including pain, plantar fasciitis and ankle complaints, are related to his post-service job; and (3) the Veteran's neurological conditions, including numbness and tingling in his left foot, is related to his type II diabetes mellitus, rather than his period of service.

The Board finds that the clinician's opinion is inadequate, in that it does not accurately reflect the evidence of record.  During the Veteran's period of ACTDUTRA, he did in fact report having left foot numbness for two weeks.  See Service Treatment Record dated July 5, 2001.  Also, during the Veteran's period of active duty, he reported having left leg numbness.  See Service Treatment Record dated May 9, 2003.  The December 2015 medical opinion does not discuss the significance, if any, of these in-service manifestations of foot and ankle issues.

Furthermore, the December 2015 attributes the Veteran's diagnosed DISH disease to his diagnosed obesity and diabetes disabilities.  However, the Veteran was developed DISH in January 2005, several years before he was diagnosed with obesity and diabetes.  

Also, the examiner's opinion that the Veteran's left foot conditions are attributable to his employment duties is based on a 2008 worker's compensation complaint.  But the record reflects that the Veteran had left foot issues years before the 2008 worker's compensation complaint.

Lastly, while the clinician attributed the Veteran's foot numbness to his diabetes, the Board notes that the Veteran reported foot numbness several years prior to his diabetes diagnosis.  

Given the above discrepancies between the December 2015 medical opinion and the evidence of record, the Board finds that another opinion is required; should the examiner decide an examination is necessary, the Veteran should be afforded one.

The previous Remand also instructed the RO to acquire the necessary authorization to obtain (1) treatment records from the VA Northern California Healthcare System, dated between November 2006 and August 2008 and since November 2013; and (2) treatment records from Dr. K.M., as identified in a December 2005 VA Form 21-4142, Authorization and Consent to Release Information to VA, including records dated prior to December 2004 and since January 2006.  In a June 2014 letter, the RO sought authorization from the Veteran to obtain these records; to date, the Veteran has not responded.  On remand, the RO should attempt to obtain authorization from the Veteran to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all health care providers who have treated his left foot/ankle.  After acquiring this information and any necessary authorization, obtain and associate all outstanding pertinent records with the physical claims file or Virtual VA e-folder.

Specific requests should be made for: (1) treatment records from the VA Northern California Healthcare System, dated between November 2006 and August 2008 and since November 2013; and (2) treatment records from Dr. K.M., as identified in a December 2005 VA Form 21-4142, Authorization and Consent to Release Information to VA, including records dated prior to December 2004 and since January 2006.

2. After all available records have been obtained and associated with the physical claims file and/or Virtual VA e-folder, forward the claims file to an examiner different than the examiner that rendered the December 2015 medical opinion for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

If any identified records are unobtainable (or don't exist), the Veteran and his representative must be appropriately notified of this and the record clearly documented of the efforts made to obtain these additional records.

The examiner must identify all disorders affecting the left foot/ankle at any time since around March 2008 (when the Veteran filed this claim of entitlement to service connection), including especially bone spurs, plantar fasciitis, anterior tibial nerve entrapment, causalgia, metatarsalgia, and/or DISH.  In regards to EACH diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the disorder was incurred or aggravated as a result of the Veteran's active military service, so not just during his AD, but also including his ACDUTRA (to include any environmental exposures, such as sulfur smoke or burn pits), or is related to an injury, though not disease, incurred or aggravated during any verified periods of INACDUTRA.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder was caused or aggravated by a service-connected disability, including the Veteran's service-connected left shoulder, left elbow, and/or cervical spine disabilities.

In rendering the opinion, the examiner must consider and discuss the significance, if any, of the following:

a) In his October 2000 Report of Medical History at enlistment into the Army National Guard, the Veteran denied having swollen or painful joints; arthritis, rheumatism or bursitis; a bone, joint, or other deformity; or foot trouble.  On examination, clinical evaluation of his feet revealed mild asymptomatic pes planus.  Examination of his lower extremities was normal.

b) A July 2001 STR is somewhat cut off, but appears to reflect that the Veteran described left foot numbness for two weeks with a loss of feeling in his toes.  The assessment was tinea pedis. 

c) A May 2003 STR documents that the Veteran was seen for numbness in his left arm for four days, which he reported had been spreading to his left leg and right hand in the past 24 hours.  The assessment was probable carpal tunnel.

d) In his May 2004 post-deployment health assessment, the Veteran reported that he had been exposed to sulfur smoke from a mine fire at Q-west airfield in July 2003.

e) During VA treatment in January 2005, the Veteran complained of foot pain, reporting that he had been at a training exercise that weekend and his feet "are killing him."  He described his feet as painful on the bottom, but denied numbness or tingling.  The assessment was foot pain.

f) A May 2008 VA examination report includes a diagnosis of degenerative joint disease (DJD) of the cervical spine diagnosed as DISH.

g) During VA treatment in August 2008, the Veteran described left foot numbness which he reported started a few months earlier.  The assessment included tingling and numbness of the left foot and left ankle pain.  The physician noted that X-ray showed calcaneal spurring with no significant osteoarthritis.

h) In November 2008, the Veteran was evaluated for left foot pain beginning while standing on concrete at work.  The assessment was left foot pain/left plantar fasciitis.

i) During VA treatment in January 2009, the Veteran complained of left heel pain for more than four years.  The assessment was symptomatic left heel pain syndrome/plantar fasciitis and left ankle pain with no current issues.  Later that month, the Veteran underwent left plantar fasciotomy.

j) A February 2009 left foot X-ray revealed calcaneal spurring.

k) On VA examination in July 2009, the Veteran described left foot pain.  The diagnoses were calcaneal spurring and postoperative heel spur and fasciotomy.

l) In October 2009, the Veteran reported intermittent numbness in his left foot and intermittent pain in the ankle and ball of the foot for about four years. NCV testing was normal, with no evidence of nerve entrapment or peripheral neuropathy in the left lower extremity.  In a January 2010 addendum opinion, the July 2009 VA examiner opined that the Veteran's left foot condition was not secondary to his low back.  She stated that she saw no evidence of excessive hyperostosis.

m) A January 2010 VA podiatry record reflects that the Veteran had numerous "bone spur" issues, mostly on the left side of his body.

n) During VA treatment in March, April, and May 2010, the Veteran reported that he could not recall an acute injury to the left ankle, but was diagnosed with a neuroma in training.  The assessment was anterior tibial nerve entrapment of the left ankle, sciatica, and heel pain (resolved).

o) During VA treatment in September 2010, the Veteran complained of left foot pain.  The assessment was causalgia.

p) During VA treatment in January 2011, the Veteran complained of left foot pain for years with forefoot pain for 14 months.  The assessment was left foot metatarsalgia.

q) In March 2011, the Veteran reported that, during his service in Iraq, he was exposed to the Mishraq sulfur fire in July 2003 and was exposed to a burn pit in Balad for 35 days.
r) A November 2013 VA record indicates that the Veteran reported that his left big toe might be broken.

In rendering the requested opinion, the examiner must specifically consider and address the July 2001 STR and the January 2005 VA treatment record suggesting the presence of left foot symptoms during ACDUTRA.  The examiner is advised that the Veteran is competent to describe symptoms that are capable of his lay observation, such as pain.  He is also competent to describe in-service exposure to sulfur smoke and burn pits.  The Board ultimately will have to assess the credibility, and therefore consequent probative value, of his lay testimony.

If further examination of the Veteran is deemed necessary, meaning not just review of the file, then arrange for him to undergo additional VA examination to obtain this necessary additional medical comment.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report - if necessary citing to specific evidence in the file supporting conclusions.

3. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




